                     Case 20-09018      Doc 41     Filed 03/02/21    Page 1 of 4
SO ORDERED.

SIGNED this 2nd day of March, 2021.




                          UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION

       IN RE:                                          )
                                                       )
       Wendy Bivens                                    )   Bankruptcy Case No. 14-80841
                                                       )     Chapter 13
                       Debtor.                         )
                                                       )
                                                       )
       Wendy Bivens,                                   )
                                                       )    AP No. 20-09018
                     Plaintiff,                        )
                                                       )
      v.                                               )
                                                       )
       NewRez LLC f/k/a New Penn                       )
       Financial, LLC and d/b/a                        )
       Shellpoint Mortgage Servicing                   )
       and CitiMortgage, Inc.,                         )
                                                       )
                     Defendants.                       )

                           ORDER DENYING MOTION
           TO DETERMINE THAT THE BANKRUPTCY COURT MAY NOT ENTER
                              A FINAL JUDGMENT

           This adversary proceeding came before the Court on February 25, 2021, to consider the

   Motion to Determine that the Bankruptcy Court May Not Enter a Final Judgement [Doc. #16]

   (the “Motion”) filed by Defendant CitiMortgage, Inc. (the “Defendant”) on December 8, 2020.


                                                   1
                    Case 20-09018     Doc 41     Filed 03/02/21     Page 2 of 4




At the hearing, Jason Purser and Andrew Vining appeared on behalf of the Defendant, Koury

Hicks and Craig Shapiro appeared on behalf of Wendy Bivens (the “Plaintiff”), and William

Miller appeared as the United States Bankruptcy Administrator. After considering the Motion,

the Brief in Support of the Motion [Doc. #17], the Brief in Opposition to the Motion [Doc. # 31],

the arguments of counsel, and the record in this proceeding, the Court finds that the Motion

should be denied.

       On September 11, 2020, Plaintiff filed this Adversary Proceeding for contempt and

sanctions pursuant to 11 U.S.C. §§ 105, 524, and 362 as well as Bankruptcy Rule 3002.1(i) for

violation of the discharge injunction, violation of the automatic stay, and violation of Bankruptcy

Rules 3002.1(c) and (g). This matter is core proceeding pursuant to 28 U.S.C. §157(b)(2)(A),

which the Court has authority to hear and determine pursuant to 11 U.S.C. § 157(b)(1).

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

the Motion is DENIED.

                                    END OF DOCUMENT




                                                2
            Case 20-09018   Doc 41   Filed 03/02/21   Page 3 of 4



Parties to be served:


Wendy Michelle Bivens
1618 South Alston Avenue
Durham, NC 27707


Koury Lee Hicks
1738 Hillandale Rd.
Durham, NC 27705


Craig Shapiro
1738 Hillandale Rd.
Suite D
Durham, NC 27705


Jason Kenneth Purser
LOGS Legal Group, LLP
10130 Perimeter Parkway
Suite 400
Charlotte, NC 28216


Andrew Lawrence Vining
LOGS Legal Group, LLP
10130 Perimeter Parkway
Suite 400
Charlotte, NC 28216
             Case 20-09018   Doc 41   Filed 03/02/21   Page 4 of 4



William P. Miller
Bankruptcy Administrator
101 South Edgeworth Street
Greensboro, NC 27401


George Benjamin Milam
Bradley Arant Boult Cummings
214 N. Tryon Street
Suite 3700
Charlotte, NC 28202
